      Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 1 of 38




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 CHRISTOPHER FERGUSON, individually               §
 and on behalf of others similarly situated,      §
                                                  §
              Plaintiff,                          §    CIVIL NO. 6:17-CV-00111-ADA-JCM
                                                  §
 v.                                               §
                                                  §
 TEXAS FARM BUREAU, et. al.,                      §
                                                  §
             Defendants.                          §
                                                  §
                                                  §
                                                  §

                             REPORT AND RECOMMENDATION OF
                           THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ALAN D ALBRIGHT,
       UNITED STATES DISTRICT JUDGE

       This Report and Recommendation is submitted to the Court pursuant to 28 U.S.C. §

636(b)(1)(C), Fed. R. Civ. P. 72(b), and Rules 1(f) and 4(b) of Appendix C of the Local Rules of

the United States District Court for the Western District of Texas, Local Rules for the Assignment

of Duties to United States Magistrate Judges.

       Before the Court is Plaintiffs’ Motion for Partial Summary Judgment on Employee Status,

ECF No. 333; Plaintiffs’ Motion for Partial Summary Judgment on the White Collar Exemptions,

ECF No. 292; Plaintiffs’ Motion for Partial Summary Judgment on Good Faith, ECF No. 298;

Plaintiffs’ Motion for Partial Summary Judgment on Inapplicable Affirmative Defenses, ECF No.

299; and Plaintiffs’ Motion for Partial Summary Judgment on Defendants’ Outside-Sales-

Exemption Affirmative Defense, ECF No. 302. The Court has also considered all responses,

replies, objections, and sur-replies (as applicable) to the previously listed Motions.




                                                  1
      Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 2 of 38




        For the following reasons, the undersigned RECOMMENDS Plaintiffs’ Motion for Partial

Summary Judgment on Employee Status (ECF No. 333) be GRANTED, Plaintiffs’ Motion for

Partial Summary Judgment on the White Collar Exemptions (ECF No. 292) be DENIED,

Plaintiffs’ Motion for Partial Summary Judgment on Good Faith (ECF No. 298) be GRANTED,

Plaintiffs’ Motion for Partial Summary Judgment on Inapplicable Affirmative Defenses (ECF No.

299) be GRANTED, and Plaintiffs’ Motion for Partial Summary Judgment on Defendants’

Outside-Sales-Exemption (ECF No. 302) be GRANTED.


                                            I.      BACKGROUND

        This suit arises from alleged violations of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), by Defendants. Pl.’s Compl. at 18−19, ECF No. 1.

Plaintiffs1 are a conditionally certified class of agency managers who worked for Defendants2

between 2014 and 2017. Order Adopting Report and Recommendation Granting Pl.’s Mot. to

Certify Class at 6−7, ECF No. 128. Plaintiffs seek overtime compensation from Defendants under

the FLSA, alleging that Plaintiffs were misclassified as independent contractors. Pl.’s Compl. at

2.

        The present dispute primarily concerns several affirmative defenses raised by Defendants.

Plaintiffs seek summary judgment on Defendants’ affirmative defenses involving the so-called

“white collar” exemptions, the affirmative defense of good faith, a number of equitable defenses

(including estoppel, waiver, unclean hands, laches, and what is known as the “offset defense”),

and the “outside sales” exemption. See Pls.’ Mots., ECF Nos. 292, 298−99, 302. Plaintiffs also ask


1
  The Court is using the term “Plaintiffs” for convenience. The term is not indicative of certification status.
2
  The Court is using the term “Defendants” for convenience to include both “Farm Bureau Defendants” (every
Defendant besides Southern Farm Bureau) and Southern Farm Bureau. Defendants have largely responded jointly
with respect to the germane Motions for Partial Summary Judgment. Should one party act independently from the
other, they will be distinguished and referred to as “Farm Bureau Defendants” and “Southern Farm Bureau,”
respectively.

                                                        2
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 3 of 38




the Court to classify Plaintiffs as employees under the FLSA as a matter of law. See Pls.’ Mot. on

Emp. Status, ECF No. 333.

                                   II.      LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(A). A dispute is not genuine if the trier of fact could not, after an examination of the record,

find for the nonmoving party. Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574,

578 (1986). The moving party bears the burden of showing that no genuine dispute of material fact

exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). That said, the moving party can satisfy

its burden either by producing evidence negating a material fact or pointing out the absence of

evidence supporting a material element of the nonmovant’s claim. Duplantis v. Shell Offshore,

Inc., 948 F.2d 187, 190 (5th Cir. 1991). Throughout this analysis, the Court must view the evidence

and all factual inferences in a light most favorable to the party opposing summary judgment. Tolan

v. Cotton, 134 S. Ct. 1861, 1866 (2014).

                                         III.   DISCUSSION

A. Plaintiffs’ Motion on Employee Status Should Be Granted (ECF No. 333).

       Plaintiffs move for summary judgment on the issue of worker classification, asking the

Court to classify the twelve agency managers at issue as employees under the FLSA. See Pls.’

Mot. on Emp. Status. In order to be eligible for overtime protections under the FLSA, an individual

must be classified as an employee, although an employer can still claim exemptions in order to

avoid liability for overtime compensation. 29 U.S.C. §§ 207(a), 213. The economic reality test,

not a contractual provision, determines worker classification for purposes of the FLSA. See

Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 388 (5th Cir. 2019). The appropriate


                                                3
        Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 4 of 38




analysis of economic reality shows that Plaintiffs are properly classified as employees as a matter

of law. Therefore, the Court RECOMMENDS that Plaintiffs’ Motion be GRANTED.

           1. The economic reality test determines worker classification under the FLSA.

           Defendants have approached the depth of economic-reality jurisprudence buffet-style—

selecting only the nuances that may lean in favor of their desired classification. Defendants

emphasize that Plaintiffs all agreed to operate as independent contractors under their contracts.

Farm Bureau Defs.’ Resp. on Emp. Status at 3, ECF No. 3313; Southern Farm Bureau’s Resp. on

Emp. Status at 1, ECF No. 332. Noticeably absent in their analysis is the well-established truth

that parties may not contract around the economic reality. Nearly every formative case cited by

Defendants supports this truth. See Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369,

387 (5th Cir. 2019) (“Citing well-established precedent from our circuit, the court, correctly, chose

not to rely on any contractual agreement”); Hopkins v. Cornerstone Am., 545 F.3d 338, 343 (5th

Cir. 2008) (“a person’s subjective opinion that he is a businessman rather than an employee does

not change his status for purposes of the FLSA”) (citing Brock v. Mr. W. Fireworks, 814 F.2d

1042, 1049 (5th Cir. 1987)); Thibault v. Bellsouth Telecomms., Inc., 612 F.3d 843, 845 (5th Cir.

2010) (“The contractual designation of the worker as an independent contractor is not necessarily

controlling.”).

           As a preliminary note, because Fifth Circuit precedent could not be clearer on the matter,

a contract classifying Plaintiffs as “independent contractors” does not determine worker

classification. Hopkins, 545 F.3d at 343. To the contrary, the economic reality test is the

appropriate means to determine worker classification under the FLSA. Parrish, 917 F.3d at 379–

80.



3
    This Response has been incorrectly docketed as a Response to Plaintiffs’ Motion on the Outside Sales Exemption.

                                                          4
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 5 of 38




          2. The economic reality is that Plaintiffs are “employees” under the FLSA.

          To determine an individual’s status under the FLSA, courts evaluate the economic realities

of the worker’s situation. Id. Specifically, courts determine whether the alleged employee is

economically dependent upon the business, or whether the individual is in business for himself.

Thibault v. Bellsouth Telecomms., Inc., 612 F.3d 843, 845 (5th Cir. 2010). This “economic reality

test” takes precedence over a contractual designation of the worker as an independent contractor.

See id.

          Within the context of the FLSA, courts routinely employ the non-exhaustive five-factor

test from United States v. Silk, to determine economic reality. Brock v. Mr. W Fireworks, Inc., 814

F.2d 1042, 1043 (5th Cir. 1987). These factors are: (1) the degree of control exercised by the

alleged employer; (2) the extent of the relative investments of the putative employee and employer;

(3) the degree to which the “employee’s” opportunity for profit and loss is determined by the

“employer”; (4) the skill and initiative required in performing the job; and (5) the permanency of

the relationship. Id. (citing United States v. Silk, 331 U.S. 704, 715 (1947)); see also Hopkins v.

Cornerstone Am., 545 F.3d 338, 343 (5th Cir. 2008). Recently, the Fifth Circuit joined other

circuits in applying an additional factor: whether the work performed is an “integral part” of the

business. See Hobbs v. Petroplex Pipe & Constr., Inc., 946 F.3d 824, 836 (5th Cir. 2020). No

single factor is determinative, and the weight assigned to each factor depends on the facts of the

case. Id. at 829.

          Farm Bureau Defendants argue that Plaintiffs were “entrepreneurs, in business for

themselves.” Farm Bureau Defs.’ Resp. on Emp. Status at 2. An analysis of the economic realities




                                                  5
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 6 of 38




of the twelve agency managers at issue, however, demonstrates that Plaintiffs are employees under

the FLSA as a matter of law.

               a. The degree of control exercised by Defendants weighs in favor of
                  Plaintiffs’ classification as employees.

       While Plaintiffs have some discretion in their day-to-day affairs, their freedom does not

reach the level of control that indicates status as an independent contractor. Control is only

significant when it shows workers exert such a control over a meaningful part of the business that

they stand as a separate economic entity. Mr. W Fireworks, 814 F.2d at 1049. “[T]he lack of

supervision over minor regular tasks cannot be bootstrapped into an appearance of real

independence.” Id.

       Defendants only point to trivial aspects of the job that were in the control of Plaintiffs,

including control over their schedules, daily activities, and how they sold or advertised insurance

products—mere day-to-day affairs. See Farm Bureau Defs.’ Resp. on Emp. Status at 8–9; Southern

Farm Bureau’s Resp. on Emp. Status at 8–9.

       The Fifth Circuit rejected a nearly indistinguishable argument in Hopkins. See Hopkins,

545 F.3d at 342. Southern Farm Bureau counters by arguing that “[t]here is nothing ‘undisputed’

about the purported ‘facts’ set forth in Plaintiffs’ Motion.” Southern Farm Bureau’s Resp. on Emp.

Status at 2. Southern Farm Bureau goes as far as to imply that the facts presented by Plaintiffs

constitute a Rule 11 violation. Id. The Court largely views Southern Farm Bureaus protestations

on this ground as sounding in semantics; naturally, the facts as presented are viewed in the light

most favorable to the non-movants (here, Defendants). See Tolan, 134 S. Ct. at 1866.

       That said, under the economic realities test, undisputed facts are sufficient to rule on the

issue as a matter of law. Hopkins, 545 F.3d at 342. In Hopkins, the Court stated “[the workers]

possess a great deal of flexibility with regard to their hours and day-to-day affairs,” yet still went

                                                  6
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 7 of 38




on to conclude that they were not in control because the insurance company controlled the

“meaningful aspect of the business model such that the [workers] could not plausibly be considered

‘separate economic entit[ies].” Id. at 342–44 (emphasis added).

       According to Farm Bureau Defendants, the Fifth Circuit reached this conclusion because

those employees could only sell health insurance, whereas Plaintiffs here could sell home, auto,

and life insurance—so long as they were Defendants’ products or otherwise approved. Farm

Bureau Defs.’ Resp. on Emp. Status at 12. This attempt to distinguish from Hopkins is

unpersuasive. Rather, the Fifth Circuit made clear that the prohibition of selling competing

insurance products was the true reservation of control. Hopkins, 545 F.3d 338 (noting that one of

the tenants of the employer’s business was that workers could not sell competing products if they

wanted to be compensated). This same prohibition—restricting Plaintiffs from selling competing

products—is indisputably present in the case at bar.

       Southern Farm Bureau raises the argument that Plaintiffs were not assigned to any agency

or county, but that the decision was within their discretion. See Southern Farm Bureau’s Resp. on

Emp. Status at 4–6. This is, according to Southern Farm Bureau, because Plaintiffs had to apply,

interview for, and, if accepted, enter a contract to manage a particular agency. Id. at 4. This

argument sounds in semantics. While Plaintiffs were not commanded to a particular region without

any action on their part, Defendants still had the final say in who went where. See id. No facts

indicate that Plaintiffs could choose where they went unilaterally as Southern Farm Bureau seems

to suggest. See id. (“Each Plaintiff had complete control over . . . what county or counties they

decided to manage an agency [in]” (emphasis added)).

       It is true that insurance is a highly regulated industry and compliance with industry

regulations may demand some degree of control over employees and independent contractors



                                                7
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 8 of 38




alike. Certainly, the exercise of requisite control should not be indicative one way or another if

regulations demand it. See Southern Farm Bureau’s Resp. on Emp. Status at 12–13 (explaining

how legal or regulatory requirements are not probative as to whether a working relationship is one

of employment or independent contracting). As such, Southern Farm Bureau asks the Court to

ignore any facts indicating control (including the price of insurance policies, policy terms,

underwriting and application approval, agent appointments, advertising, offices, equipment,

records, and security) that are legal or regulatory requirements. Id. at 15–18. However, neither

party has pointed out an insurance industry regulation that demands Plaintiffs be captive, perform

tasks not expressed in a contract, or relocate to an assigned county. Defendants further fail to

highlight a disputed material fact at issue that would alter the Court’s analysis. Thus, as a matter

of economic reality, Defendants were in control of Plaintiffs and this factor weighs in favor of

Plaintiffs’ classification as employees.

               b. Defendants’ significant relative investment cuts in favor of Plaintiffs’
                  status as employees.

       Defendants had a greater relative investment in the business; this favors classification of

Plaintiffs as employees. When applying the relative-investment factor, courts compare each

worker’s individual investment to that of the alleged employer rather than aggregating the alleged

employees’ investments. Hopkins, 545 F.3d at 344. It is true that Plaintiffs made substantial

investments in their offices, training, and execution of professional responsibilities. See, e.g., Farm

Bureau Defendants’ Resp. on Emp. Status at 5-6. Defendants, however, have a much greater

overall investment in their own business. Broadly, Defendants expend hundreds of millions on the

insurance business—an amount dwarfing any investment made by Plaintiffs. Pls.’ Reply in Supp.

Mot. on Emp. Status at 11, ECF No. 342. Southern Farm Bureau also raises the argument that just

because Hopkins says not to aggregate Plaintiffs’ investment, does not mean Defendants’

                                                  8
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 9 of 38




investment should be aggregated. Southern Farm Bureau’s Resp. on Emp. Status at 22. Even so,

Defendants’ pertinent investments, not in the aggregate, still far outweigh that of the Plaintiffs.

       Defendants’ greater business investment remains even narrowing the scope of the

investment, i.e., as “confined ‘to the specific job the employee undertakes.’” Hobbs, 946 F.3d at

832 (quoting Thibault, 612 F.3d at 847). Here, Defendants spend $2 million annually paying for

the training and administration costs of Plaintiffs. Pls.’ Mot. on Emp. Status, Ex. 16 at 19:71−20:75

(Dep. of Justin Ingram) (earning about $300,000–$400,000 a year and testifying that District Sales

Managers earn around $200,000 a year); Ex. 17 at 21:78−81, 51:199−201 (Dep. of Chris Whitney)

(earning   about   $300,000–$400,000       a   year   and    testifying   that   DSMs   earn   about

$240,000−$400,000 a year); Ex. 18 at 22:82 (Dep. of John Sharp) (earning about $320,000 a year);

Ex. 19 at 36:141 (Dep. of Gary Wood) (earning about $320,000 a year); Ex. 20 at 13:46−47 (Dep.

of John Parum) (earning between $260,000–$295,000 per year); Ex. 14 at 54:211−13 (Dep. of

Texas Farm Bureau Corp. Rep. Sloan Brown); Ex. 15 at 22:82 (Dep. of Southern Farm Bureau

Corp. Rep. David Hurt).

       Defendants pay for underwriters to review insurance applications solicited by Plaintiffs

and their agents and pays the 700 agents for whom agency managers (including Plaintiffs) are

responsible. Pls.’ Mot. on Emp. Status, Ex. 19 at 35:134; Ex. 14, at 44:171, 80:317; see also

English et al. v. Texas Farm Bureau, et al., No. 6:17-cv-00323-ADA-JCM (W.D. Tex., October

9, 2018), Defs.’ Resp. to Mot. for Cond. Cert. at 5, ECF No. 85 (presenting evidence that agents

received an average of over $100,000 per year in the English case). Additionally, Defendants rent

facilities, equipment, and staff to operate the agencies that Plaintiffs managed. Pls.’ Mot. on Emp.

Status, Ex. 19 at 9:33–10:34; Ex. 17 at 23:89–24:90. Thus, Defendants’ investments far outweigh

those of Plaintiffs, indicating that Plaintiffs are employees.



                                                  9
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 10 of 38




       In fact, Plaintiffs’ own financial investment may point to an employee classification.

Defendants exercise a puzzling amount of control over certain investments—to the point of

mandating the exact model of laptop that Plaintiffs must purchase and use for business operations.

Pls.’ Mot. on Emp. Status Ex. 23, at 47–52 (Dep. of Texas Farm Bureau Corp. Rep. Shane Jensen).

These facts show that at least some of Plaintiffs’ investments are mandated as opposed to an

entrepreneurial investment in one’s own business

       Whether the Court views Defendants’ investment in the business generally or in Plaintiff

agency managers specifically, Defendants’ investments outweigh Plaintiffs’ investments. Further,

Plaintiffs’ personal investments were at least somewhat controlled by Defendants, negating an

entrepreneurial aspect which may indicate independent contractor status. Thus, this factor weighs

in favor of Plaintiffs’ status as employees.

               c. Defendants’ ability to determine the Plaintiffs’ opportunity for profit or
                  loss favors Plaintiffs’ status as employees.

       The next factor considers whether Defendants could determine the Plaintiffs’ opportunity

for profit. The parties do not dispute that Defendants had significant influence over the profits and

losses of Plaintiffs. Defendants had the ultimate say in the hiring and firing of agents, which

affected the Plaintiffs’ commissions. Pls.’ Reply in Supp. Mot. on Emp. Status at 14. Defendants

also decided which county the Plaintiffs would manage, which makes an undisputed difference in

commission potential. Id. Likewise, Defendants maintained control over books of business that

generated renewal commissions, a large source of income for Plaintiffs. See id. at 18. Finally, as

previously noted, Defendants prohibited Plaintiffs from selling competing products. It is safe to

say that the fate of Plaintiffs’ profit potential was in Defendants’ hands.

       Defendants attempt to skirt clear Fifth Circuit guidance in Hopkins by claiming the

applicability of misplaced caselaw. Farm Bureau Defs.’ Resp. on Emp. Status at 25–26 (citing

                                                 10
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 11 of 38




Hickey v. Arkla Indus., Inc., 699 F.2d 748, 751 (5th Cir. 1983) (making a classification under the

Age Discrimination in Employment Act and noting the economic realities test used in FLSA cases

is “more liberal”); Carrell v. Sunland Const., Inc., 998 F.2d 330, 334 (5th Cir. 1993) (classifying

welders as independent contractors because their profits depended largely on their ability to find

work with other companies—which was indeed permitted under their agreement but not permitted

in the case at bar); Herman v. Express Sixty-Minutes Delivery Service, Inc., 161 F.3d 299 (5th Cir.

1998) (classifying as independent contractors courier drivers who could work for other courier

delivery systems)).

       Tellingly, the insurance company in Hopkins likewise relied on many of these cases; the

Fifth Circuit rejected these arguments. See, e.g., Hopkins, 545 F.3d at 344–45 (distinguishing

Hickey because the salespeople there could sell competing products). Similarly, the Court also

rejects Defendants’ attempted rehash of these legal arguments. Because Defendants exercised

exclusive control over major factors that determine profit and loss, this factor favors classifying

Plaintiffs as employees.

               d. The skill and initiative required of Plaintiffs weighs toward Plaintiffs’
                  classification as employees.

       Under the “skill-and-initiative” factor, routine work which requires industry and efficiency

is not indicative of independence and nonemployee status. Hopkins, 545 F.3d at 345. Generally,

courts look for some unique skill set. Id; See, e.g., Carrell, 998 F.3d at 333 (noting that pipe

welding requires specialized skills).

       Like the sales leaders in Hopkins, Plaintiffs here required only general skills to manage

their offices and teams. See Hopkins, 545 F.3d at 345. “…[General management skills] are not

specialized skills; they are abilities common to all effective managers.” Id. (emphasis in original).

Defendants argue that a license indicates some level of specialized skill. Farm Bureau Defs.’ Resp.

                                                 11
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 12 of 38




on Emp. Status at 29–30. Defendants direct the Court to Talbert v. Am. Risk Ins. Co. in support of

this proposition. No. CIV.A. H-09-1023, 2010 WL 1960124, at *3 (S.D. Tex. May 14, 2010), aff'd,

405 F. App'x 848 (5th Cir. 2010). But as Plaintiffs point out, Talbert’s analysis centered on the

administrative employee exemption, an exemption that only applies to employees. Pls.’ Reply in

Supp. Mot. on Emp. Status at 18. Defendants also direct the Court to Bates v. Bell Tel. Co. of Pa.,

an out-of-circuit case for the same proposition. No. CIV.A. 93-217, 1993 WL 379542, at *4 (W.D.

Pa. July 13, 1993), aff'd sub nom. Bates v. Bell Tel. Co. of Pennsylvania, 22 F.3d 300 (3d Cir.

1994). The Pennsylvania court’s reference to licensure is brief and the case dealt with the highly

specialized field of automotive mechanics. Id. The Court is thus not persuaded that Plaintiff’s

licensure creates a material issue of fact with respect to this factor.

        Southern Farm Bureau suggests that the “mere fact that Defendants generally contract

Texas Farm Bureau agents or agency managers to fill open agency manger positions in and of

itself demonstrates that the position is specialized.” Southern Farm Bureau’s Resp. on Emp. Status

at 28–29 (emphasis in original). However, industry knowledge and efficiency is not indicative of

independent-contractor status. Hopkins, 545 F. 3d at 345 (citing Usery v. Pilgrim Equip. Co., Inc.,

527 F.2d at 1314 which held that “[r]outine work which requires industry and efficiency is not

indicative of independence and nonemployee status.”).

        As for initiative, like the Sales Leaders in Hopkins, Plaintiffs “had little opportunity to

exercise initiative within the business.” Hopkins, 545 F.3d 345 (quoting Mr. W Fireworks, 814

F.2d at 1053). Defendants controlled “[a]ll major components open to initiative—advertising,

pricing, and most importantly the choice of [insurance-policy providers] with which to deal.” Id.

Defendants similarly prevented the Plaintiffs “from exercising true initiative” by “controll[ing] the




                                                  12
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 13 of 38




ultimate hiring and firing” of agents. Id.. Thus, this factor weighs in favor Plaintiffs’ status as

employees.

               e. The “permanency-of-the-relationship” factor favors Plaintiffs’ status as
                  employees.

       Relevant to the “permanency” factor here is that Plaintiffs had all worked for Defendants

for several years, under indefinite contract terms, and without permission to sell competitive

products. Pls.’ Mot. on Emp. Status, Ex. 15 at 35:134−37; Ex. 16 at 3:8−9; Ex. 17 at 10:37–11:39;

Ex. 19 at 28:108; Ex. 20 at 34:132−33; Ex. 22 at 16:38 (Dep. of Mark Katzfey). In Eberline v.

Media Net, L.L.C., the Fifth Circuit concluded that “no reasonable jury could have concluded that

[the permanency of the relationship] factor favored independent contractor status,” when the

relationship between the parties was indefinite, with a one-year contract subject to automatic

renewals. 636 F. App’x 225, 229 (5th Cir. 2016). Here, under similar circumstances, the

permanency factor weighs in favor Plaintiffs’ status as employees.

       Like the individuals in Hopkins, and unlike the salesman in Hickey, the Plaintiffs could not

easily terminate the relationship and take their business organization elsewhere. Pls.’ Mot. on Emp.

Status, Ex. 14 at 64:252−65:256; compare Hickey, 699 F.2d at 752 (where salesman was permitted

to sell competitors’ products and take his talents to other manufactures), with Hopkins, 545 F.3d

338 (“The foundation of the Sales Leaders’ business organization—their team of subordinate

salesmen—belonged exclusively to [the employer].”). The Plaintiffs’ work was always on a

general basis, not a project-by-project basis. Pls.’ Mot. on Emp. Status, Ex. 14 at 73:286−89; Ex.

16 at 31:121−32:22; Ex. 17 at 44:172−45:74; Ex. 19 at 37:142−43. Additionally, the shortest

tenure among the Plaintiffs is five years as an agent and three years as an agency manager. Pls.’

Mot. on Emp. Status, Ex. 9. Thus, Plaintiffs were working for several years, for indefinite terms,




                                                13
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 14 of 38




without permission to sell competitive products. As a matter of economic reality, the permanency

factor weighs in favor of employee status for the Plaintiffs.

               f. The Plaintiffs were an integral part of the Defendants’ business, favoring
                  Plaintiffs’ status as employees.

       While not part of the traditional five Silk factors, the Fifth Circuit has recently demonstrated

use of an “integral part of the business” factor to consider how integral workers are to the business

at hand. Hobbs, 946 F.3d at 836. The more integral the worker’s services are to the business, the

more likely it is that the parties have an employer-employee relationship. Id. (quoting Acosta v.

Off Duty Police Servs., Inc., 915 F.3d 1050, 1055 (6th Cir. 2019)).

       Plaintiffs exemplify the “integral part” factor. Only Plaintiffs (agency managers) and

agents sell Defendants’ insurance. See Pls.’ Mot. on Emp. Status, Ex. 14 at 52:204−05; Ex. 15 at

4:11−12; Ex. 16 at 3:6−7; Ex. 17 at 9:30−31. Only Plaintiffs train and supervise over 700 agents

on a day-to-day basis. See Pls.’ Mot. on Emp. Status, Ex. 16 at 6:18−20; Ex. 17 at 17:63. No one

else sells insurance for Defendants or recruits agents to sell Defendants’ products. Pls.’ Mot. on

Emp. Status, Ex. 17 at 7:25–9:31. Defendants agree that agency managers, such as Plaintiffs, are

essential to Defendants’ business model. Id; Ex. 14 at 52:205−53:207; Ex. 15 at 19:70−72; Ex. 17

at 9:33 (agreeing that agency managers are “critical to Farm Bureau's business model”); Ex. 18 at

37:142 (agreeing that “agents and agency managers are critical” to Defendants’ business). Without

the Plaintiffs, much of Defendants’ business could not function. In other words, Plaintiffs were

integral to Defendants’ business—a factor weighing in favor of employee status.

       3. Summary judgment on Plaintiffs’ employee status is appropriate.

       Under the legal standard of the economic reality, using the non-exhaustive Silk factors and

considering only undisputed facts, Plaintiffs were employees for purposes of the FLSA.




                                                 14
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 15 of 38




Accordingly, the Court RECOMMENDS that Plaintiffs’ Motion for Partial Summary Judgment

on Employee Status should be GRANTED.

B. Plaintiffs’ Motion on White Collar Defenses Should Be Denied (ECF No. 292).

        Defendants invoke the so-called “white collar” exemptions as an affirmative defense.4

Southern Farm Bureau’s Am. Answer at 12−13, ECF No. 159; Farm Bureau Defs.’ Am. Answer

at 13−14, ECF No. 160. Under these exemptions, employees classified as administrative,

executive, or highly compensated employees do not receive overtime protections under the FLSA,

allowing employers to avoid liability for overtime compensation. 29 C.F.R. §§ 541.100(a)(1),

541.200(a)(1), 541.601(b)(1) (2004).

        Plaintiffs move for partial summary judgment, asking the Court to find as a matter of law

that the white collar exemptions do not apply to Plaintiffs because Plaintiffs were not paid on either

a salary basis or a fee basis. Pls.’ Mot. on White Collar Exemptions, ECF. No. 292. Defendants,

however, point to issues of material fact regarding whether Plaintiffs were paid on a salary basis

or fee basis as required for the white collar exemptions. Defs.’ Resp. on White Collar Exemptions

at 6, 20, ECF No. 315. Therefore, the Court RECOMMENDS that Plaintiffs’ Motion be

DENIED.

        1. White collar defenses raised by Defendants do not apply if workers were not
           paid on either a salary basis or a fee basis.

        The FLSA generally requires that employers pay overtime wages to employees who work

more than 40 hours in a calendar week. 29 U.S.C. § 207(a)(1). However, under the so-called white

collar exemptions, administrative, executive, or highly compensated employees are not guaranteed

overtime protections. 29 U.S.C. § 213(a)(1); 29 C.F.R. § 541.601 (2004). Employees who are not


4
 While Defendants raised the defense separately in their respective Answers, Farm Bureau and SFB filed a Joint
Opposition in response to Plaintiffs’ Partial Motion for Summary Judgment (Defs.’ Resp. on White Collar
Exemptions, ECF No. 315).

                                                       15
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 16 of 38




paid on either a salary or fee basis cannot be classified as administrative, executive, or highly

compensated. 29 C.F.R. §§ 541.100(a)(1), 541.200(a)(1), 541.601(b)(1) (2004). Defendants

previously raised as affirmative defenses all three white collar exemptions—administrative,

executive, and highly compensated. See Southern Farm Bureau’s Am. Answer at 12−13, Farm

Bureau Defs.’ Am. Answer at 13−14.

       The administrative exemption requires compensation on either a salary or fee basis. 29

C.F.R. § 541.200(a)(1) (2004). The executive exemption requires compensation on a salary basis.

29 C.F.R. § 541.100(a)(1) (2004). The highly compensated employee exemption requires that a

portion of compensation be either on a salary or fee basis. 29 C.F.R. § 541.601(b)(1) (2004).

       Plaintiffs claim that none of their compensation is paid on either a salary basis or a fee

basis. Pls.’ Mot. on White Collar Exemptions at 8−12. If this claim is true, Defendants cannot raise

any of the white collar defenses. See 29 C.F.R. §§ 541.100(a)(1), 541.200(a)(1), 541.601(b)(1)

(2004). Material issues of fact, however, preclude summary judgment.

       Salary basis compensation requires a compensation scheme that is guaranteed to meet the

minimum amount. 29. C.F.R. 541.602(a) (2004). The parties dispute whether this guarantee

existed, and both parties bring evidence to support their claims. See Pls.’ Mot. on White Collar

Exemptions; Defs.’ Resp. on White Collar Exemptions. Fee basis compensation requires an

employer to pay an agreed sum for a single job that is unique. 29 C.F.R. § 541.605 (2004).

Plaintiffs’ briefing focuses on the legal dispute of whether commissions can ever constitute fee

basis and do not present sufficient facts. See Pls.’ Mot. on White Collar Exemptions; Defs.’ Resp.

on White Collar Exemptions. The Court finds that commissions can constitute fee basis

compensation, and further finds material issues of fact preclude summary judgment on this matter.




                                                16
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 17 of 38




                 a. A material issue of fact exists regarding whether Plaintiffs were paid on a
                    salary basis.

         A worker is paid on a salary basis for purposes of the FLSA if “the employee regularly

receives each pay period on a weekly, or less frequent basis, a predetermined amount constituting

all or part of the employee’s compensation, which amount is not subject to reduction because of

variations in the quality or quantity of the work performed.” 29 C.F.R. § 541.602(a). The

Department of Labor clarified in an opinion letter the three critical elements to determine if

compensation is on a salary basis: (1) regular receipt of (2) a predetermined amount that is (3)

guaranteed.5 The predetermined amount can be all or part of the entire compensation—an

employee does not have to know the precise amount she will receive before the pay period, as long

as the minimum weekly required amount is guaranteed. Id.

         Here, Plaintiffs were indisputably paid on a commission basis. Pls.’ Mot. on White Collar

Exemptions at 4. Plaintiffs do not dispute that their compensation met the minimum weekly

amount. See id. Plaintiffs’ primary argument that their compensation was not on a salary basis is

that it was purely commission-based. Id. at 4−7.

         While it is true that pure commission-based compensation generally would not provide a

guaranteed amount each pay period, this is not always the case. Here, Defendants present some

evidence that, despite being commission-based, the compensation scheme was statistically certain

and guaranteed to meet the minimum required amount. Defs.’ Resp. on White Collar Exemptions


5
 “It is immaterial what specific terms (draw against commission, draw plus extra compensation, offset method) an
employer uses when compensating employees on a fee or commission basis. What matters is that the employee
receives no less than the weekly-required amount as a guaranteed salary constituting all or part of total
compensation, which amount is not subject to reduction due to the quality or quantity of the work performed, and
that the employee is never required to repay any portion of that salary even if the employee fails to earn sufficient
commissions or fees. Provided that these requirements are met, the employee will be considered to be paid “on a
salary basis” irrespective of any additional sums paid to the employee, such as the amount by which commissions
earned for a specific period exceed the total of the weekly guarantee paid for the same period.” Opinion letter from
U.S. Department of Labor, Employment Standards Administration, Wage & Hour Division, FLSA 2006-43 (Nov.
27, 2006) (emphasis added).

                                                          17
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 18 of 38




at 4. This guaranteed compensation was allegedly based solely on existing in-force policies,

exclusive of any new policies that Plaintiffs or their agents sold, and thus was not subject to

variation or reduction based on the quality or quantity of their work. Id.

       If such a scheme were truly guaranteed and statistically certain, this scheme could

theoretically meet all three elements required by the salary-basis test. Although Defendants fail to

conclusively establish that such a scheme did in fact exist, they have raised an issue of material

fact sufficient to warrant denial of Plaintiffs’ Motion.

       The sole controlling authority, Hewitt, on which Plaintiffs originally relied was

subsequently withdrawn and substituted (as noted in Pls.’ Reply in Supp. Mot. on White Collar

Exemptions at 5, ECF No. 319); now, even the substituted opinion has been vacated. Hewitt v.

Helix Energy Sols. Grp., Inc., 956 F.3d 341, 343 (5th Cir. 2020); see also Hewitt v. Helix Energy

Sols. Grp., Inc., No. 19-20023, 2021 U.S. App. LEXIS 6848 (5th Cir. Mar. 9, 2021). The case is

now pending for en banc review. Hewitt is therefore not controlling.

       Plaintiffs cite multiple cases addressing a draw system in which workers are paid an

advance that is subject to reduction based on the quality or quantity of their work. Edwards v. KB

Home, No. 3:11-CV-240, 2015 WL 6965387 (S.D. Tex. Nov. 10, 2015); Bowman v. Builder’s

Cabinet Supply Co., No. CIV.A. 04-201-DLB, 2006 WL 2460817, at *5 (E.D. Ky. Aug. 23, 2006);

Charbonneau v. Mortgage Lenders of Am. L.L.C., 2020 WL 5513596, at *1 (D. Kan. Sept. 14,

2020). While a draw system cannot constitute a salary basis compensation scheme, this does not

preclude the current system from constituting a salary basis scheme. Plaintiffs do not show that

their compensation scheme is subject to reduction after payment, as with a draw system. See Pls.’

Mot. on White Collar Exemptions. And Defendants show that Plaintiffs’ compensation may




                                                 18
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 19 of 38




contain a sufficient portion of guaranteed compensation. Defs.’ Resp. on White Collar Exemptions

at 11−13.

       In 1981, a court implied that a commission structure cannot constitute compensation on a

salary basis. Dunlop v. Martin Brick Co., No. CA 6-322-E, 1981 WL 2342, at *1 (N.D. Tex. Sept.

30, 1981) (“Defendants compensated these employees on a commission or bonus method and

therefore defendants were not entitled to assert the executive exemption. . . . ”). However, the

court’s analysis centered around the fact that the guaranteed amount was too low. Thus, a material

issue of fact remains with respect to this issue.

               b. Insufficient evidence exists to show that Plaintiffs were paid on a fee
                  basis.

       A worker is paid on a fee basis for purposes of the FLSA if “paid an agreed sum for a single

job regardless of the time required for its completion.” 29 C.F.R. § 541.605(a). These “piecework

payments” apply to jobs that are “unique rather than for a series of jobs repeated an indefinite

number of times and for which payment on an identical basis is made over and over again.” Id.

       Plaintiffs’ primary argument rests on statutory construction. They claim that total annual

compensation, as defined in the first sentence, cannot include commissions because the second

sentence states that “total annual compensation may also include commissions” (emphasis added).

Pls.’ Mot. on White Collar Exemptions at 12.

       “Total annual compensation” must include at least $684 per week paid on a salary or fee
       basis as set forth in §§ 541.602 and 541.605, except that § 541.602(a)(3) shall not apply to
       highly compensated employees. Total annual compensation may also include
       commissions, nondiscretionary bonuses and other nondiscretionary compensation earned
       during a 52-week period. . . .”

29 C.F.R. § 541.601(b)(1) (emphasis added).

       The Court acknowledges that other courts have found that commissions do not count

toward total annual compensation. Pierce v. Wyndham Vacation Resorts, Inc., 2017 WL 4480199,

                                                    19
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 20 of 38




at*5 (E.D. Tenn. Oct. 6, 2017) (stating in dicta that commissions do not constitute payment on a

fee basis); Charbonneau, 2020 WL 5513596, at *7−8 (relying on Pierce); Vivar v. Benjamin’s

Behavioral Health Servs., 2019 WL 6766842, at *3 (S.D. Tex. Dec. 11, 2019) (same). None of

these opinions, however, are controlling and the Court reaches a different conclusion. The

permissive second sentence of 29 C.F.R. § 541.601(b)(1) expressly states that commissions

received at various times may count towards a total annual compensation, even when such

commissions cannot be included in the mandatory dollar amount required from salary or fee basis

compensation. 29 CFR 541.601(b)(1). This sentence, therefore, does not support Plaintiffs’

position that commissions received on a regular or predictable basis cannot count toward the total

annual compensation requirements referred to in the first sentence.

        The determination of whether Plaintiffs’ compensation scheme was on a fee basis is a fact-

intensive issue. Material issues of fact exist regarding the uniqueness of each job and whether the

managers were paid an agreed sum for a single job.

        2. Summary judgment is not appropriate on white collar exemptions due to
           material issues of fact.

        Plaintiffs are correct to conclude that if managers are not paid on either a salary or fee basis,

Defendants cannot claim any white collar exemptions. See Pls.’ Mot. on White Collar Exemptions

at 3−4. However, Plaintiffs have not conclusively shown that mangers are not paid on either a

salary or fee basis.

        Defendants raise a genuine issue of material fact by alleging that a compensation scheme

may exist in which Plaintiffs are guaranteed to be paid the required weekly amount. Defs.’ Resp.

on White Collar Exemptions at 4. As noted above, Plaintiffs have so far failed to show otherwise.

Further, Plaintiffs fail to conclusively prove that the specific commission system at issue does not



                                                   20
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 21 of 38




constitute payment on a fee basis. The Court, therefore, RECOMMENDS that Plaintiffs’ Motion

for Partial Summary Judgment on White Collar Defenses be DENIED.

C. Plaintiffs’ Motion for Partial Summary Judgment on Good Faith Should Be Granted
   (ECF No. 298).

       Plaintiffs also move for summary judgment on Defendants’ so-called “good-faith” defense.

Pls.’ Mot. on Good Faith, ECF No. 298. If Defendants are found to have violated the FLSA in bad

faith, they will be liable for liquidated damages. 29 U.S.C. § 260. To avoid liability for liquidated

damages, the employer must show both that he acted in good faith and that he had reasonable

grounds for believing that he was not acting in violation of the FLSA. 29 U.S.C. § 260. Because

Defendants cannot show that they acted in good faith, the Court recommends that the Motion be

granted.

       1. Ruling on good faith as a matter of law is not premature.

       Defendants suggest that ruling on the good-faith defense is premature because they have

not been adjudicated as wrongdoers under the FLSA. Defs.’ Resp. on Good Faith at 8, ECF No.

323. However, the fact that the good-faith issue could potentially be moot does not mean that it is

not currently ripe. Defendants cite a number of cases in which courts have refused to rule on the

good-faith issue until trial. Defs.’ Resp. on Good Faith at 8–9. In these cases, however, defendant

employers raise an issue of material fact on the good faith issue; such is not the case here.

       For instance, Defendants cite Gallegos v. Equity Title Co. of Am., Inc., where the court

determined that the good faith issue “must be determined at trial.” 484 F. Supp. 2d 589, 599 (W.D.

Tex. 2007). The court’s reasoning, however, is omitted from Defendants’ argument. Judge Biery

immediately went on to add that “[t]he summary judgment evidence does not permit a finding on

this issue as a matter of law.” Id. In other words, ruling on the good-faith issue at the summary-

judgment stage was premature under those facts.

                                                 21
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 22 of 38




       Similarly, Defendants cite Clark v. Centene Co. of Texas, L.P., where the court determined

that the good-faith issue would be determined at trial, not before. 44 F. Supp. 3d 674, 686 (W.D.

Tex. 2014). Prior to reaching this conclusion, the court noted that the defendants had provided

some evidence that it evaluated the plaintiffs’ job duties, and that they relied on federal regulations

in making their decision. Id. Had Defendants here likewise provided some evidence that it

evaluated Plaintiffs’ job duties in reference to FLSA, this Court may have reached the same

conclusion. Nevertheless, there has been no genuine issue of material fact presented.

       2. Defendants did not act in good faith in classifying Plaintiffs as independent
          contractors.

       Under the FLSA, an employer is liable for unpaid wages and an additional equal amount

as liquidated damages only after there has been a finding the worker is protected under the FLSA

and that the employer violated the FLSA. 29 U.S.C. § 216(c). An employer may avoid liquidated

damages in the event that it would be unfair to impose upon him more than a compensatory verdict.

Barcellona v. Tiffany English Pub, Inc., 597 F.2d 464, 468 (5th Cir. 1979). To avoid such damages,

the employer must show by plain and substantial evidence that: (1) it acted in good faith; and (2)

it had reasonable grounds for believing that it was not acting in violation of the FLSA. 29 U.S.C.

§ 260; Barcellona, 597 F. 2d at 468. Nevertheless, it remains within the discretion of the trial court

whether to award liquidated damages even with a showing of good faith by the employer. Id. The

summary judgment evidence conclusively shows that the Defendants did not act in good faith, nor

did they have reasonable grounds for believing that they complied with FLSA. Thus, as a matter

of law, Defendants did not act in good faith in making the classification.

               a. Defendants did not show evidence of good faith.

       Good faith requires more than ignorance of the prevailing law or uncertainty about its

development. Reich v. S. New England Telecommunications Corp., 121 F. 3d 58, 71 (2nd Cir.


                                                  22
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 23 of 38




1997). An employer must take active steps to ascertain the dictates of the FLSA. Id. Good faith

requires some duty to investigate potential liability under the FLSA. Barcellona, 597 F. 2d at 469.

Defendants attempt to show that they acted in good faith by pointing to several actions or omissions

taken by others. Defs.’ Resp. on Good Faith at 6. Defendants produced no evidence of the decision-

making process used to make the independent contractor classification or any efforts to revisit that

decision. Because “[a]pathetic ignorance is never the basis of a reasonable belief,” Defendants did

not act in good faith as a matter of law. Barcellona, 597 F. 2d at 469.

       Defendants point to their Human Resources Department, whose responsibilities included

understanding and verifying compliance with federal statutes and regulations related to employees

of Defendants. Defs.’ Resp. on Good Faith at 6. Defendants fail to name a single member of that

department, fail to identify a time when that department had specifically verified compliance with

FLSA, and fail to demonstrate that this department investigated the Plaintiffs’ classification as

independent contractors. Id. Conclusory identification of someone who should have acted is not

evidence that they did indeed act.

       Defendants argue in part that they acted in good faith because they never received any sort

of notice from the DOL of a suspected violation. Defs.’ Resp. on Good Faith at 4. Nowhere in the

Act is that made a prerequisite, nor is the burden of FLSA compliance lifted from an employer

until formal notice of a violation. The FLSA, instead, contemplates an employer taking active steps

to ensure compliance. See Reich, 121 F. 3d at 71.

       Another purported active step Defendants took is the training provided to Plaintiffs on the

hourly limitations for the employees they supervised. Defs.’ Resp. on Good Faith at 6. In other

words, Plaintiffs were trained on how to protect others under FLSA, although not necessarily how




                                                23
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 24 of 38




to protect themselves. The Court does not find this fact to indicate an active step with respect to

the employees at issue.

       Defendants suggest that their “inability to recount details regarding their original decisions

to classify [Plaintiffs] as independent contractors” is irrelevant to the good-faith analysis because

it was made 60 years ago. Id. Instead, Defendants suggest that the only relevant time period is

between 2014 and 2017—during the Plaintiffs at-bar’s employment. Id. Assuming, arguendo, that

that is so, Defendants fail to show how this alternative timeframe would alter the Court’s analysis.

Simply moving the timeline does no good when the actions—or omissions—have been the same

for 60 years, including within the suggested three-year window.

               b. Defendants do not have reasonable grounds to believe that they acted in
                  compliance with FLSA.

       To be relieved of liability for liquidated damages, an employer must also demonstrate

reasonable grounds for believing that it was not violating the FLSA. LeCompte v. Chrysler Credit

Corp., 780 F.2d 1260, 1263 (5th Cir. 1986); Barcellona, 597 F.2d at 468. In order to believe

something, it would seem necessary to know of something to believe in. “A good heart but an

empty head does not produce a defense.” Walton v. United Consumers Club, Inc., 786 F.2d 303,

312 (7th Cir. 1986). Rather than make any inquiry into the FLSA, Defendants contend that,

because the FLSA (and its accompanying economic-realities test) is complex, attempting to predict

an outcome would be a lost cause. Defs.’ Resp. on Good Faith at 12–14.

       Accepting Defendants’ argument as true, the good-faith determination in this context

would become automatic. Specifically, Defendants argue that because the economic-realities test

has been inconsistently applied, and the DOL has recognized that inconsistency, it is impossible

to predict what the classification could be, even under Hopkins v. Cornerstone America, 545 F.3d

338 (5th Cir. 2008). Defs.’ Resp. on Good Faith at 12–14. Under this logic, because it cannot be

                                                 24
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 25 of 38




predicted to a certainty, there is no use in trying. Thus, everyone would have reasonable grounds

for belief until they are told otherwise. The complexity of the law cannot constitute reasonable

grounds to proceed in ignorance.

       Defendants cite Steele v. Leasing Enterprises, Ltd. to advance the previously mentioned

argument that the DOL’s silence gave them reasonable grounds to believe they were not violating

the FLSA. Defs.’ Resp. on Good Faith at 12 (citing Steele v. Leasing Enterprises, Ltd., 826 F.3d

237, 247 (5th Cir. 2016)). However, unlike the employer in Steele, Defendants never asked the

DOL for its opinion. See Steele, 826 F.3d at 247 (where the district court found that defendants

acted reasonably and in good faith because the DOL advised them that the offset conformed with

the FLSA). Instead, Defendants waited for someone to tell them that Defendants were non-

compliant with the FLSA. See Defs.’ Resp. on Good Faith at 4 (mentioning that Defendants “never

received any sort of notice from the DOL”).

       Ironically, Defendants argue that because none of the Plaintiffs formally complained to

Defendants—until now—that their work conditions entitled them to overtime pay, Defendants had

no reason to know of an FLSA violation. Defs.’ Resp. on Good Faith at 5. Prior employee

complaints are not a prerequisite to FLSA protections. In fact, FLSA makes it clear that the

employer bears the burden of compliance. See Barcellona, 597 F.2d at 469. Thus, Defendants may

not shift the consequences of its own inaction.

       Defendants fail to produce a single piece of evidence that demonstrates that they thought

about how the FLSA applies to the classification of Plaintiffs. As Plaintiffs point out, Courts have

relied on as little as an interrogatory response citing reliance on a field operation handbook. See

Clark v. Centene Co. of Texas, L.P., 44 F.Supp.3d 674, 685 (W.D. Tex. 2014) (“Although this is

a slim reed, it is sufficient to establish, for summary judgment purposes, [defendant] relied as it



                                                  25
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 26 of 38




alleges.”). Nevertheless, Defendants have failed to meet even this low burden. The Court,

therefore, RECOMMENDS that Plaintiffs’ Motion for Partial Summary Judgment on Good Faith

be GRANTED.

D. Plaintiffs’ Motion on Inapplicable Affirmative Defenses Should Be Granted (ECF No.
   299).

        Defendants raise the equitable defenses of estoppel, waiver, unclean hands, laches, and also

claim that, if Defendants are liable for overtime compensation, they are entitled to an offset.6

Southern Farm Bureau’s Am. Answer at 11, 14; Farm Bureau Defs.’ Am. Answer at 12, 14−15.

Plaintiffs ask the Court to find as a matter of law that these defenses do not apply. Pls.’ Mot. on

Inappl. Aff. Defenses, ECF No. 299. The Court finds that all of these defenses are prohibited in

FLSA disputes apart from narrow exceptions which do not apply to Defendants. Martin v.

PepsiAmericas, Inc., 628 F.3d 738, 742 (5th Cir. 2010); Hopkins v. Cornerstone Am., 545 F.3d

338, 347–48 (5th Cir. 2008). Further, the Court does not find that this case warrants new exceptions

to permit these equitable defenses. Therefore, the Court RECOMMENDS that Plaintiffs’ Motion

be GRANTED.

        1. Defendants are not entitled to any offset because there has not been a
           prepayment of wages.

        Generally, courts will not offset payments in favor of an FLSA violator. However, Singer

v. City of Waco stands for the proposition that in very narrow circumstances, an employer may set

off certain wage overpayments against the employees’ overall damages award. 324 F.3d 813 (5th

Cir. 2003). This narrow exception is faced with courts’ continued disfavor toward offsets unless

the money being set-off can be considered wages that the employer pre-paid to the plaintiff-



6
 While Defendants raised the defense separately in their respective Answers, Farm Bureau and SFB filed a Joint
Opposition in response to Plaintiffs’ Partial Motion for Summary Judgment (Defs.’ Resp. on Inappl. Aff. Defenses,
ECF No. 324).

                                                       26
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 27 of 38




employee. See Martin v. PepsiAmericas, Inc., 628 F.3d 738, 742 (5th Cir. 2010) (finding that sums

which were not advance payments of wages are inappropriate for a set-off). In other words, the

only way Defendants would be entitled to any offset is if there was a prepayment of wages, and

here, there was no prepayment. Defs.’ Resp. on Inappl. Aff. Defenses at 9, ECF No. 324

(acknowledging that “the buy-out and post-termination payments issued by the Defendants were

not technically paid in advance”).

       All wages paid to Plaintiffs were backward-looking for work that they had already

performed. Defendants attempt to point to an additional benefit afforded to the Plaintiffs: post-

termination, contractual buy-out payments. Defs.’ Resp. on Inappl. Aff. Defenses at 6–10. The

post-termination benefits, however, do not fit the narrow exception of pre-paid wages from Singer.

See Martin, 628 F.3d at 742. The post-termination benefits in this case are distinguishable from

the overpaid wages in Singer. Id. The buy-out, post-termination payments issued by Defendants

were not paid in advance. Defs.’ Resp. on Inappl. Aff. Defenses at 9. In fact, the alleged

overpayments were not even paid to Plaintiffs during their employment. Id.

       The Fifth Circuit clarified Singer in Martin v. PepsiAmericas, Inc., 628 F.3d at 742–43.

The defendants in Martin argued—like Defendants here—that the benefits paid were like the

wages set off in Singer because, in both cases, the employer paid some extra money or benefits to

the employee to which the employee was not otherwise entitled. Id. The Fifth Circuit called this

argument a “misconstru[ction of] the reciprocal nature of the benefits bargained for in [a]

severance agreement.” Id. In Martin, unlike in Singer, the defendant was not entitled to set-off the

benefits because the money and benefits paid to the employee were not wages or advances. Id. at

743. Such is the case here. As Southern Farm Bureau put it, “[t]he size of the buyout is in an

Agency Manager’s control.” Southern Farm Bureau’s Resp. on Emp. Status at 28. The post-



                                                27
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 28 of 38




termination buy-out payments are not advances for work yet to be performed. Defs.’ Resp. on

Inappl. Aff. Defenses at 9. Instead, these are bargained-for payments resulting from work already

performed by Plaintiffs during their employment. Id. Thus, Defendants are not entitled to a set off

of those damages. Martin, 628 F.3d at 742–43.

        Defendants advance the argument that the post-termination payments are not afforded to

their employees, and that if the Plaintiffs are determined to be “employees” and not “independent

contractors,” they should no longer be entitled to the post-termination benefits. Defs.’ Resp. on

Inappl. Aff. Defenses at 8. This, however, is a separate contractual issue not before the Court.

Whether or not the Plaintiffs’ classification in this litigation affects the bargained-for benefits is

an issue unrelated to the offset defense.

        2. Defendants are not entitled to their equitable defenses.

        Defendants’ Response notes that the Fifth Circuit has never issued a general prohibition on

equitable affirmative defenses in FLSA cases. Defs.’ Resp. on Inappl. Aff. Defenses at 11. Courts

have indeed found factual circumstance in which equitable defenses may be asserted. See Clark v.

Centene Co. of Texas, L.P., 44 F. Supp. 3d 674, 686 (W.D. Tex. 2014), aff’d, 656 F. App’x 688

(5th Cir. 2016). Defendants, however, incorrectly suggest that there is not bright-line guidance

from the Fifth Circuit on the relevant defenses here—estoppel, waiver, unclean hands, and laches.

Defs.’ Resp. on Inappl. Aff. Defenses at 11. For every general prohibition of an equitable defense,

there is a limited exception, none of which operate to save any of Defendants’ affirmative defenses

here.

        Defendants acknowledge as much in their reply noting, “[w]hile the unique facts and record

in this case do not precisely follow the pattern of the above [exceptions],” they “justify the

application of equitable defenses in their own right.” Defs.’ Resp. on Inappl. Aff. Defenses at 13.

Defendants’ justifications are unpersuasive. The Fifth Circuit has rejected similar arguments and
                                                 28
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 29 of 38




offered sufficient bright-line guidance that warrants similar treatment here. See Hopkins, 545 F.3d

at 347–48.

       To justify new exceptions, Defendants recycle an unpersuasive argument: it is unfair for

the Plaintiffs to agree to be independent contractors in their contract and now claim employee

status under FLSA. Defs.’ Resp. on Inappl. Aff. Defenses at 5. The Fifth Circuit has long

acknowledged that a worker can be an employee under the Act while being an independent

contractor for other purposes. Hopkins v. Cornerstone Am., 545 F.3d 338, 347–48 (5th Cir. 2008).

Employee status is a separate inquiry that cannot be circumvented by contract. Id. The alleged

inequity here is insufficient to give rise to a newly fashioned exception to any otherwise prohibited

defense. Simply seeking FLSA protection is not the type of inequity that warrants a new exception.

               a. Defendants are not entitled to an estoppel defense.

       Estoppel provides only a narrow defense to FLSA claims and some courts have noted that

it is generally unavailable. Portillo v. Permanent Workers, L.L.C., 793 Fed. Appx. 255, 259 (5th

Cir. 2019). More specifically, in Brumbelow v. Quality Mills, Inc., the Fifth Circuit held on very

narrow grounds that the plaintiff was estopped from recovering compensation in her FLSA claim

because she intentionally underreported her hours to the employer. 462 F. 2d 1324, 1327 (5th Cir.

1972). In other words, the plaintiff could not recover because the FLSA violation was actually her

fault. Id. Nevertheless, Brumbelow limited it application to its facts, which are distinguishable

here. See id. Here, unlike the employer in Brumbelow, Defendants’ potential FLSA violation was

not done in detrimental reliance on any misrepresentation by the Plaintiffs.

       To fit under Brumbelow’s shelter, Defendants must show that they paid wages in good-

faith reliance on misreported hours. Id. Defendants cannot meet this burden. Plaintiffs did not

misreport the hours they worked because they did not report any hours. Defs.’ Resp. on Inappl.


                                                 29
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 30 of 38




Aff. Defenses at 14. Defendants did not keep track of the Plaintiffs’ time as required by 29 U.S.C.

§ 211(c). Id. The Brumbelow court even emphasized that estoppel would be inappropriate where—

despite an employee’s misrepresenting his hours to the employer—the employer knew or had

reason to know that the hours were misrepresented. Brumbelow, 462 F. 2d at 1327.

       Courts in this circuit have not extended Brumbelow beyond circumstances in which an

employer underpays as a result of good-faith reliance on misreported hours. Portillo, 793 F. App’x.

at 259. Because there has been no good-faith reliance, misreported hours, or record of hours at all,

the estoppel defense is unavailable to Defendants here.

              b. Defendants are not entitled to a waiver defense.

       The Supreme Court has held that “the purposes of the Act require that it be applied even to

those who would decline its protections.” Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S.

290, 302 (1985). In other words, waiver is generally inapplicable in FLSA cases. Id. The claim of

waiver stems from the testimony of several Plaintiffs that they never informed Defendants of their

subjective belief that they were employees entitled to overtime pay. Defs.’ Resp. on Inappl. Aff.

Defenses at 15–16. Assuming, arguendo, that this Court would ignore clear Supreme Court

guidance on the matter, these facts do not indicate that the Plaintiffs were waiving their FLSA

protection by saying nothing.

       As with any general rule, there are normally narrow exceptions. Here, waiver is a

recognized defense under the FLSA only if the employee has accepted full payment of unpaid

wages, as supervised by the Secretary of Labor or if an employee accepts payment under a court-

approved settlement. Coffin v. Blessey Marine Services, Inc., No. H-11-0214, 2011 WL 2193378,

at *1 (S.D. Tex. June 6, 2011). Neither situation exists here. Because “the waiver defense is




                                                30
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 31 of 38




unavailable without supervision by the Secretary of Labor or the Court,” Defendants are not

entitled to a waiver defense. Portillo, 793 F.App’x. at 259.

       Notably, Defendants’ argument for subjective intent runs contrary to the Supreme Court’s

reasoning in baring nearly all waiver claims. See Tony & Susan Alamo Found., 471 U.S. at 302.

The public policy supporting that holding is frustrated if employers could bargain with workers to

waive benefits of FLSA. See id. (“employers might be able to use superior bargaining power to

coerce employees to make such assertions, or to waive their protections under the Act”). Thus, not

only is Defendants’ desired exception unpersuasive, but it is also inapposite to the general rule.

               c. Defendants are not entitled to an unclean-hands defense.

       Defendants sing a familiar tune in support of an unclean hands defense: Because the

Plaintiffs believed that they were employees but never revealed this subjective belief, they cannot

claim employee status now under FLSA. Defs.’ Resp. on Inappl. Aff. Defenses at 15–16. To this

familiar argument, there is a familiar response: courts routinely find employee status under the

FLSA applies to workers who have signed independent contractor agreements. Hopkins, 545 F.3d

at 347 (finding it “clearly possible” for a worker to be an employee under the FLSA even if he

actually believes himself to be an independent contractor).

       Even so, the unclean hands doctrine is only available when an individual’s misconduct has

“immediate and necessary relation” to the equity sought. Henderson v. United States, 575 U.S.

622, 1783 n.1 (2015). Thus, in order for the doctrine of unclean hands to provide equitable relief,

an immediate and necessary relation must exist between the plaintiff’s alleged wrongdoing, and

the equity sought by the wrongdoing plaintiff. Id. Here, Defendants have not identified any

cognizable wrongdoing by the Plaintiffs. Even if they could, the Plaintiffs have only brought




                                                31
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 32 of 38




statutory legal claims—nothing sounding in equity. Thus, it would be impossible to find an

“immediate and necessary relation” of any wrongdoing to a nonexistent equitable claim.

                d. Defendants are not entitled to a laches defense.

        “[L]aches is a gap-filling doctrine, and where there is a statute of limitations, there is no

gap to fill.” SCA Hygiene Products Aktiebolag v. First Quality Baby Products, ––– U.S. ––––, 137

S. Ct. 954, 961, 197 L. Ed. 2d. 292 (2017). The Plaintiffs raised their claims within FLSA’s statute

of limitations period. 29 U.S.C. § 255(a). Contrary to initial pleadings, Defendants now claim that

they are no longer pursing the defense of laches at this time. Defs.’ Resp. on Inappl. Aff. Defenses

at 11 n. 15. Instead, they would like to reserve the right to ask the Court for leave to reassert the

defense if developments at trial would support its application. Id. Because no potential

development would make laches applicable here, Defendants are not entitled to the defense. The

Court, therefore, RECOMMENDS that Plaintiffs’ Motion for Partial Summary Judgment on

Inapplicable Affirmative Defenses should be GRANTED in full.

E. Plaintiffs’ Motion on Outside Sales Exemption Should Be Granted (ECF No. 302).

        Defendants previously alleged that Agency Mangers, if employees, were outside sales

workers and thus exempt from overtime protections.7 Southern Farm Bureau’s Am. Answer at 12;

Farm Bureau Defs.’ Am. Answer at 13. Plaintiffs now ask the Court to decide that Defendants

cannot plead this affirmative defense. Pls.’ Mot. on Outside Sales Exemption, ECF No. 302. In

response, however, Defendants purport to withdraw their affirmative defense to force the Court to

deny Plaintiffs’ Motion as moot. Defs.’ Resp. on Outside Sales Exemption, ECF No. 329.




7
 While Defendants raised the defense separately in their respective Answers, Farm Bureau and SFB filed a Joint
Opposition in response to Plaintiffs’ Partial Motion for Summary Judgment (Defs.’ Resp. on Outside Sales
Exemption, ECF No. 329).

                                                       32
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 33 of 38




       The Court finds the Motion is ripe for ruling. The Court finds that the outside sales

exemption does not apply because Plaintiffs did not make sales as their primary duty. 29 § C.F.R.

541.500(a). Accordingly, the Court RECOMMENDS that Plaintiffs’ Motion be GRANTED.

       1. The Outside Sales Exemption affirmative defense does not apply to the case at
          bar.

       Defendants have pleaded the Outside Sales Exemption affirmative defense, which would

shield Defendants from liability for overtime compensation under the FLSA. See Southern Farm

Bureau’s Am. Answer at 12; Farm Bureau Defs.’ Am. Answer at 13. The Outside Sales Exemption

applies to workers whose “primary duty” is “making sales” and who are “customarily and regularly

engaged away from the employer’s place or places of business in performing such primary duty.”

29 § C.F.R. 541.500(a). A “sale” includes “any sale, exchange, contract to sell, consignment for

sale, shipment for sale, or other disposition.” 29 § C.F.R. 203(k).

       Here, the primary duty of Plaintiffs is not making sales. Pls.’ Mot. on Outside Sales

Exemption at 2. In fact, Plaintiffs do not make sales within the meaning of the Outside Sales

Exemption because they do not have authority to complete sales without needing the company’s

approval. Id. at 10−12. Therefore, as a matter of law, Defendants cannot use the Outside Sales

Exemption affirmative defense.

               a. Plaintiffs’ primary duty as agency managers was management.

       An agency manager’s primary duty was to recruit and train sales agents. Pls.’ Mot. on

Outside Sales Exemption at 2. A primary duty is defined by the most important duty and informed

by the amount of time spent on that duty. 29 C.F.R. § 541.700(a)−(b). Here, the highest priority

for an agency manger is to train and recruit sales agents. See Pls.’ Mot. on Outside Sales

Exemption, Ex. 20 at 9:31 (Dep. of John Parum). An agency manager’s job responsibilities consist

of management, not sales. See Pls.’ Mot. on Outside Sales Exemption, Ex. 19 at 24:91 (Dep. of

                                                 33
     Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 34 of 38




Gary Wood). An agency manager can face termination for failing to recruit enough sales agents.

See Pls.’ Mot. on Outside Sales Exemption, Ex. 16 at 4:13 (Dep. of Justin Ingram). An agency

manager’s “highest and best” use of time was recruiting and assisting sales agents. See Pls.’ Mot.

on Outside Sales Exemption, Ex. 21 at 4:10 (Dep. of Steve Hartgrove). Although Plaintiffs had

the ability to also solicit sales, this was not their primary duty. Pls.’ Mot. on Outside Sales

Exemption at 2.

        Defendants offer no evidence to dispute Plaintiffs’ assertion that their primary duty was

not sales. See Defs.’ Resp. on Outside Sales Exemption. In fact, Defendants acknowledged this

reality through the compensation scheme, in which Plaintiffs were compensated primarily with

commissions on policies sold through the sales agents’ efforts. Pls.’ Mot. on Outside Sales

Exemption at 4. Thus, the primary duty of the Agency Mangers was management—not sales.

               b. The sales-related activities of Agency Mangers did not constitute making
                  sales because the company retained discretion to finalize sales.

        Even when Plaintiffs engaged in activities related to sales, including pitching an insurance

policy to a new client and receiving the client’s commitment, these activities only constituted

soliciting a policy—not making sales. Pls.’ Mot. on Outside Sales Exemption at 10−12. Although

controlling authority has never conclusively dealt with an analogous set of facts, the law appears

to be relatively clear.

        In SmithKline, the Supreme Court applied the Outside Sales Exemption, finding that

workers made sales even though no transfer of title occurred on any goods or services. Christopher

v. SmithKline Beecham Corp., 567 U.S. 142, 160 (2012). The Court said that the activities of the

pharmaceutical salespeople constituted sales-making because the salespeople received the highest

level of commitment legally possible from their clients. Id. at 166.




                                                34
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 35 of 38




       Here, Defendants retain the authority to reject applications not only for legal or technical

insufficiencies, but also for business reasons after conducting a risk assessment. Pls.’ Mot. on

Outside Sales Exemption at 11. Defendants’ contracts with Plaintiffs include a contractual

provision reserving this authority. Id. Thus, the workers do not receive the highest level of

commitment legally possible from their clients as in SmithKline. 567 U.S. at 160.

       While not controlling, the Sixth Circuit found last year that “making sales” for the purpose

of an Outside Sales Exemption rests on who is the final decision-making authority in each sale.

Hurt v. Commerce Energy, Inc., 973 F.3d 509, 517 (6th Cir. 2020). If the company retains

discretion to finalize sales, the worker does not “make sales” because the link between the

commitment and commission is too attenuated. Id. This was the case in Hurt because, to receive a

commission, the workers had to secure a customer’s commitment, submit an application, and wait

for a third-party verifier to make a business decision. Id.

       Plaintiffs give a helpful example of the hypothetical “Avon” lady who has the freedom to

sell to anyone who will commit to buy her products. Id. at 13−14. Every time she receives a

commitment from a client, she has authority to finalize a sale and she receives a commission. No

attenuation exists between a commitment she receives from the client and the resulting commission

she receives from the company. A New York District Court agreed that sales-making is negated

by an attenuated link between the customer’s commitment and the worker’s commission. Gorey

v. Manheim Servs. Corp., 788 F. Supp. 2d 200, 207 (S.D.N.Y. 2011).

       Unlike the “Avon lady,” and similar to Hurt, Defendants retain the discretion to finalize

sales. Pls.’ Mot. on Outside Sales Exemption at 15−16. Defendants are the final decision-making

authority—not an agency manager or sales agent. Id. For a sale to be final, an agent (or manager)

solicits a customer’s commitment, the customer submits an application to Defendants, and an



                                                 35
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 36 of 38




underwriter reviews the application and exercises business discretion to decide whether to accept

or reject the application. Id. at 10−12. Thus, the link between commitment and commission is

notably attenuated, as in Hurt.

       Any agent or manager who engages in sales-related activities that fall short of actually

making a sale, such as the activities Defendants hold out in an attempt to shield themselves with

yet another inapplicable affirmative defense, is not “making sales.” Therefore, as a matter of law,

the Outside Sales Exemption cannot apply here.

       2. The Court will not deny the Motion as moot.

       Defendants purport to withdraw this affirmative defense. Defs.’ Resp. on Outside Sales

Exemption at 2. They assert that the Court should therefore deny Plaintiffs’ Motion as moot. Id.

The Court, however, notes that the Motion is ripe for ruling and will not permit gamesmanship to

benefit Defendants.

       Contrary to their assertion, Defendants have not actually withdrawn the Outside Sales

Exemption affirmative defense. Defendants never asked leave of the Court to amend their answer.

Pls.’ Reply Supp. Mot. on Outside Sales Exemption at 2, ECF No. 339. Defendants also claim that

this is still a “viable defense” but offer no evidence to support their claim. Defs.’ Resp. on Outside

Sales Exemption at 2. Additionally, Defendants hardly veil an intent to assert this defense later

when it may be more advantageous to them. See id. Further, as evidence that the Court should

deny Plaintiffs’ Motion as moot without prejudice, Defendants cite a case in which a nonmovant

withdrew a defense and the Court denied the motion and struck the defense with prejudice. Id.

(citing Stross v. Hearst Commc'ns, Inc., 2020 WL 5250579, at *1 (W.D. Tex. Sept. 3, 2020)).

        This court would not be the first in Texas to refuse such a request to deny a motion as

moot. See, e.g., VT, Inc. v. Geico Ins. Co., Civ. A. 3:03-CV-0522-P, 2004 WL 1373132, at *2 n.4


                                                 36
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 37 of 38




(N.D. Tex. June 16, 2004). In VT, Inc., the court granted a similar motion for summary judgment

because the nonmoving party did not seek leave to amend its pleadings to withdraw the relevant

defenses and did not respond to the merits of the moving party’s motion. Id. For the same reasons,

it would be a miscarriage of justice to deny this Motion as moot.

       The Court, therefore, RECOMMENDS that Plaintiffs’ Motion for Partial Summary

Judgment on Outside Sales Exemption should be GRANTED.

                                 IV.     RECOMMENDATIONS

   Upon consideration of the entire record in this case, and for good cause shown, the undersigned

RECOMMENDS the following:

   •   That Plaintiff’s Motion for Partial Summary Judgment on Employee Status (ECF No. 333)

       be GRANTED;

   •   That Plaintiffs’ Motion for Partial Summary Judgment on the White Collar Exemptions

       (ECF No. 292) be DENIED for material issues of fact;

   •   That Plaintiffs’ Motion for Partial Summary Judgment on Good Faith (ECF No. 298) be

       GRANTED;

   •   That Plaintiffs’ Motion for Partial Summary Judgment on Inapplicable Affirmative

       Defenses (ECF NO. 299) be GRANTED as to all defenses listed; and

   •   That Plaintiffs’ Motion for Partial Summary Judgment on Defendants’ Outside-Sales-

       Exemption Affirmative Defense (ECF No. 302) be GRANTED.

                                       V.     OBJECTIONS

       The parties may wish to file objections to this Report and Recommendation. Parties filing

objections must specifically identify those findings or recommendations to which they object. The




                                               37
    Case 6:17-cv-00111-ADA-JCM Document 352 Filed 05/19/21 Page 38 of 38




District Court need not consider frivolous, conclusive, or general objections. See Battle v. U.S.

Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-

53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc). Except

upon grounds of plain error, failing to object shall further bar the party from appellate review of

unobjected-to proposed factual findings and legal conclusions accepted by the District Court. See

28 U.S.C. § 636(b)(1)(C); Thomas, 474 U.S. at 150-53; Douglass, 79 F.3d at 1415.

SIGNED this 19th day of May, 2021.




                                      JEFFREY C. MANSKE
                                      UNITED STATES MAGISTRATE JUDGE




                                                38
